            Case 1:20-cr-00098-DAD-BAM Document 19 Filed 12/02/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KIMBERLY A. SANCHEZ
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                             CASE NO. 1:20-CR-00098-DAD-BAM
                                                                    1:15-CR-00225-DAD-BAM
12                                  Plaintiff,
13                           v.                            STIPULATION CONTINUING STATUS
                                                           CONFERENCE AND REGARDING
14   ESEQUIEL FABELA,                                      EXCLUDABLE TIME PERIODS UNDER SPEEDY
                                                           TRIAL ACT; AND ORDER
15                                 Defendant.
                                                           COURT: Hon. Barbara A. McAuliffe
16

17           This case is set for a status conference on December 16, 2020. The parties stipulate and request

18 a continuance to February 24, 2021. Defense counsel needs additional time to confer with his client due

19 to obstacles in communication due to COVID-19 restrictions. Additionally, on April 17, 2020, this

20 Court issued General Order 617, which suspends all jury trials in the Eastern District of California

21 scheduled to commence before June 15, 2020, and allows district judges to continue all criminal matters

22 to a date after June 1. On May 13, 2020, this Court issued General Order 618, which suspends all jury

23 trials in the Eastern District of California until further notice, and allows district judges to continue all

24 criminal matters. This and previous General Orders were entered to address public health concerns

25 related to COVID-19.

26           Although the General Orders address the district-wide health concern, the Supreme Court has

27 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

28 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

       STIPULATION REGARDING EXCLUDABLE TIME               1
       PERIODS UNDER SPEEDY TRIAL ACT
            Case 1:20-cr-00098-DAD-BAM Document 19 Filed 12/02/20 Page 2 of 4


 1 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 2 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 3 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 4 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 5 or in writing”).

 6           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

 8 justice continuances are excludable only if “the judge granted such continuance on the basis of his

 9 findings that the ends of justice served by taking such action outweigh the best interest of the public and

10 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

11 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

12 the ends of justice served by the granting of such continuance outweigh the best interests of the public

13 and the defendant in a speedy trial.” Id.

14           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

15 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

16 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

17 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

18 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

19 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

20 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

21 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

22 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

23           In light of the societal context created by the foregoing, this Court should consider the following

24 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

25 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

26 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

27
             1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
       PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00098-DAD-BAM Document 19 Filed 12/02/20 Page 3 of 4


 1 pretrial continuance must be “specifically limited in time”).

 2                                               STIPULATION

 3          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 4 through defendant’s counsel of record, hereby stipulate as follows:

 5          1.     By previous stipulation, this matter was set for status conference on December 16, 2020.

 6          2.     By this stipulation, defendant now moves to continue the status conference to February

 7 24, 2021 at 1:00 p.m., and to exclude time between December 16, 2020, and February 24, 2021, under

 8 Local Code T4.

 9          3.     The parties agree and stipulate, and request that the Court find the following:

10                 a)      The government has represented that the discovery associated with this case

11          includes investigative reports, video and photographs. All of this discovery has been either

12          produced directly to counsel and/or made available for inspection and copying. Additionally, the

13          parties have engaged in plea negotiations and the government has provided a plea agreement.

14                 b)      Counsel for defendant desires additional time to review discovery, conduct

15          investigation, and finalize plea negotiations. Defendant has charges pending in Fresno County

16          Superior Court, and counsel for defendant has further investigated how to resolve those charges

17          along with the instant matters, but desires additional time to finalize that. Counsel for defendant

18          has reached out to the Office of the Fresno County Public Defender in an attempt to coordinate a

19          global resolution of all matters.

20                 c)      Counsel for defendant believes that failure to grant the above-requested

21          continuance would deny him/her the reasonable time necessary for effective preparation, taking

22          into account the exercise of due diligence.

23                 d)      The government does not object to the continuance.

24                 e)      Based on the above-stated findings, the ends of justice served by continuing the

25          case as requested outweigh the interest of the public and the defendant in a trial within the

26          original date prescribed by the Speedy Trial Act.

27                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

28          et seq., within which trial must commence, the time period of December 16, 2020 to February

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00098-DAD-BAM Document 19 Filed 12/02/20 Page 4 of 4


 1          24, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

 2          Code T4] because it results from a continuance granted by the Court at defendant’s request on

 3          the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

 4          best interest of the public and the defendant in a speedy trial.

 5          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 6 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 7 must commence.

 8          IT IS SO STIPULATED.

 9

10
      Dated: December 1, 2020                                 MCGREGOR W. SCOTT
11                                                            United States Attorney
12
                                                              /s/ KIMBERLY A. SANCHEZ
13                                                            KIMBERLY A. SANCHEZ
                                                              Assistant United States Attorney
14

15
      Dated: December 1, 2020                                 /s/ MICHAEL AED
16                                                            MICHAEL AED
17                                                            Counsel for Defendant
                                                              ESEQUIEL FABELA
18

19                                                    ORDER

20          IT IS SO ORDERED that the status conference is continued from December 9, 2020, to February

21 24, 2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to

22 18 U.S.C.§ 3161(h)(7)(A), B(iv).

23 IT IS SO ORDERED.

24      Dated:    December 2, 2020                             /s/ Barbara     A. McAuliffe         _
25                                                      UNITED STATES MAGISTRATE JUDGE

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
